USCA11 Case: 19-14097     Date Filed: 04/07/2021   Page: 1 of 20



                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                               No. 19-14097
                         ________________________

           D.C. Docket Nos. 1:09-md-02036-JLK; 1:08-cv-22463-JLK



In re: Checking Account Overdraft Litigation

1:09-md-02036-JLK

THOMAS LARSEN, et al.,

                                                                         Plaintiffs,

MELANIE L. GARCIA,
CELIA SPEARS-HAYMOND,
DELORES GUTIERREZ,
MARC MARTINEZ,
ALEX ZANKICH,

                                                            Plaintiffs - Appellants,

                                      versus

CITIBANK FSB, et al.,

                                                                       Defendants,

WELLS FARGO BANK N.A.,
WACHOVIA BANK, N.A.,
WACHOVIA CORPORATION,
         USCA11 Case: 19-14097        Date Filed: 04/07/2021      Page: 2 of 20



                                                 Defendant - Appellee.
__________________________________________________________________

1:08-CV-22463-JLK

MELANIE L. GARCIA,

                                                      Plaintiff - Appellant,

Versus

WACHOVIA BANK, N.A..,

                                      Defendant - Appellee.
__________________________________________________________________

1:09-cv-21680-JLK

CELIA SPEARS-HAMMOND,
as an individual, and on behalf of all others similarly situated,

                                                                    Plaintiff - Appellant,

                                      versus

WACHOVIA CORPORATION,
WACHOVIA BANK N.A.,

                                                                Defendants - Appellees.

                            ________________________

                   Appeals from the United States District Court
                       for the Southern District of Florida
                          ________________________

                                    (April 7, 2021)
           USCA11 Case: 19-14097           Date Filed: 04/07/2021       Page: 3 of 20



Before WILSON, GRANT, and TJOFLAT, Circuit Judges.

WILSON, Circuit Judge:

       This case presents the question whether, in light of arbitration agreements

contained in two contracts, the district court properly dismissed the claims of

unnamed members of five class actions in favor of individual arbitration. The

parties—on one side, a bank, and, on the other side, five classes made up of former

and current customers of the bank—dispute the enforceability of arbitration clauses

contained in their account agreements. After careful review, we find that

arbitration is appropriate, and affirm the district court.

                                       I. Background

       Plaintiffs are members of five class actions filed against Wells Fargo Bank,

N.A., for itself and its predecessor, Wachovia Bank, N.A.1 Each complaint

challenges alleged practices of Wells Fargo relating to overdraft fees. Plaintiffs

allege that such practices breached the covenant of good faith and fair dealing

under their respective account agreements—either the Wells Fargo Consumer

Account Agreement (Wells Fargo Agreement) or the Wachovia Deposit

Agreement (Wachovia Agreement).2 This issue has yet to be addressed, and we



1
  Wells Fargo acquired Wachovia in January 2009. Wachovia has since ceased to exist as a
separate bank. For that reason, we refer to both banks jointly as Wells Fargo.
2
  Wells Fargo is not alone in having been accused of unlawful overdraft-fee practices. The
Judicial Panel on Multidistrict Litigation consolidated these five class actions with dozens of
similar cases filed against approximately thirty banks. In re Checking Acct. Overdraft Litig., 626
                                                3
           USCA11 Case: 19-14097           Date Filed: 04/07/2021        Page: 4 of 20



will not address it here because this case is about arbitration—specifically, about

the enforceability of the arbitration clauses contained in the Wells Fargo and

Wachovia Agreements.

       In relevant part, the Wells Fargo Agreement reads:

               Dispute Resolution Program: Arbitration Agreement
               This section constitutes the Arbitration Agreement
               between you and the Bank.

               Non-Judicial Resolution of Disputes
               If you have a dispute with the Bank, and you are not able
               to resolve the dispute informally, you and the Bank agree
               that any dispute between or among you and the Bank,
               regardless of when it arose, shall be resolved by the
               following arbitration process. You understand and
               agree that you and the Bank are each waiving the right
               to a jury trial or a trial before a judge in a public court.

               Disputes
               . . . A dispute . . . includes any disagreement about the
               meaning of this Arbitration Agreement, and whether a
               disagreement is a “dispute” subject to binding arbitration
               as provided for in this Arbitration Agreement. . . .
               Binding Arbitration
               ....

               Each arbitration, including the selection of the arbitrator
               shall be administered by the American Arbitration
               Association (AAA), according to the Commercial
               Arbitration Rules and the Supplemental Procedures for
               Consumer Related Disputes . . . . To the extent that there
               is any variance between the AAA Rules and this



F. Supp. 2d 1333 (U.S. Jud. Pan. Mult. Lit. 2009). The case before us is just the latest
installment in a series of appeals concerning this multidistrict litigation (MDL).
                                                 4
         USCA11 Case: 19-14097        Date Filed: 04/07/2021     Page: 5 of 20



             Arbitration Agreement, this Arbitration Agreement shall
             control. . . .

In relevant part, the Wachovia Agreement reads:

             25. Arbitration of Disputes/Waiver of Jury Trial and
             Participation in Class Actions. If either you or we
             request, any dispute or claim concerning your account or
             your relationship to us will be decided by binding
             arbitration under the expedited procedures of the
             Commercial Financial Disputes Arbitration Rules of the
             American Arbitration Association (AAA), and Title 9 of
             the US Code. . . . Each party will pay its own costs and
             attorney’s fees. . . .

             . . . The arbitration or trial will be brought individually and
             not as part of a class action. If it is brought as a class
             action, it must proceed on an individual (non-class, non-
             representative) basis.         YOU UNDERSTAND AND
             KNOWINGLY AND VOLUNTARILY AGREE THAT
             YOU AND WE ARE WAIVING THE RIGHT TO A
             TRIAL BY JURY AND THE RIGHT TO PARTICIPATE
             OR BE REPRESENTED IN ANY CLASS ACTION
             LAWSUIT.

             ....

             31. Changing this Agreement. We have the right to
             change the terms of this Agreement . . . . We will notify
             you in writing at least thirty calendar days before the
             change will take effect if the change is not in your favor.

      Notably, the arbitration clauses require individual, nonclass arbitration of

any disputes concerning the customer’s account. In the agreements, the clauses are

set off by a heading in bolded type and listed in the tables of contents. The Wells

Fargo Agreement contains a delegation clause, delegating to the arbitrator “any


                                           5
           USCA11 Case: 19-14097           Date Filed: 04/07/2021      Page: 6 of 20



disagreement about the meaning of this Arbitration Agreement, and whether a

disagreement is a ‘dispute’ subject to binding arbitration as provided for in this

Arbitration Agreement.” Both agreements incorporate the American Arbitration

Association’s (AAA) Commercial Financial Disputes Arbitration Rules, and in the

case of the Wells Fargo Agreement, the Supplemental Procedures for Consumer

Related Disputes (AAA Rules).

       Wells Fargo invoked the arbitration clause from each agreement and filed a

motion to dismiss the claims of the unnamed class members—i.e., all members of

the certified class other than the named Plaintiffs—and compel arbitration. 3

Plaintiffs opposed the motion and argued that the arbitration clauses in the Wells

Fargo and Wachovia Agreements are illusory and unconscionable, and therefore

unenforceable. The district court rejected Plaintiffs’ arguments and dismissed the

claims of the unnamed class members without prejudice to the right of any

unnamed class member to bring his or her claim in an individual arbitration

according to the terms of the applicable contract.

       With respect to the Wells Fargo Agreement, the district court did not reach

the question of whether the arbitration clause was illusory and/or unconscionable.




3
 This is the third time Wells Fargo renewed its motion to dismiss and compel arbitration,
making this appeal the fourth of the parties’ arbitration-related appeals we have heard. Garcia v.
Wachovia Corp., 699 F.3d 1273 (11th Cir. 2012); In re Checking Acct. Overdraft Litig., 780 F.3d
1031 (11th Cir. 2015); Gutierrez v. Wells Fargo Bank, NA, 889 F.3d 1230 (11th Cir. 2018).
                                                6
           USCA11 Case: 19-14097          Date Filed: 04/07/2021       Page: 7 of 20



The court found that the delegation clause delegates to the arbitrator all questions

of arbitrability, including Plaintiffs’ challenge to the enforceability of the

arbitration clause. In other words, the district court determined that it was up to the

arbitrator—not the court—to determine whether the parties must arbitrate.

Because the Wachovia Agreement does not contain a delegation clause, the district

court did decide whether the arbitration clause in the Wachovia Agreement is

illusory and/or unconscionable. Applying Eleventh Circuit precedent, the court

found that it is neither.

       On appeal, Plaintiffs contest both determinations.4 First, they argue that the

district court erred because the delegation clause in the Wells Fargo Agreement

only assigns two arbitrability issues to the arbitrator—and Plaintiffs’ challenge to

the enforceability of the agreement is not one of them. Second, they argue that the

district court improperly took a “one-size-fits-all” approach when it analyzed the

enforceability of the Wachovia Agreement pursuant to Eleventh Circuit caselaw.

Plaintiffs contend that the district court should have conducted a state-by-state

analysis when considering if the arbitration clause is illusory or unconscionable.

To this end, Plaintiffs claim that the district court should have focused on the laws


4
  Plaintiffs advance a third argument that Wells Fargo waived its arbitration rights. We already
held in Gutierrez, that Wells Fargo appropriately preserved its arbitration rights as to the
unnamed class members. See generally 889 F.3d 1230. While we decided that case on different
grounds, Plaintiffs concede that they presented the exact same argument in Gutierrez that they
make here. We see no reason to revisit the issue and maintain that Wells Fargo has not waived
its right to invoke arbitration.
                                               7
         USCA11 Case: 19-14097        Date Filed: 04/07/2021    Page: 8 of 20



of the District Columbia and other relevant states where Wells Fargo conducted

business in considering these issues. We address each argument in turn.

                               II. Standard of Review

      We review de novo a district court’s order granting a motion to compel

arbitration. In re Checking Acct. Overdraft Litig., 754 F.3d 1290, 1293 (11th Cir.

2014). We also review de novo a district court’s interpretation of an arbitration

provision. Doe v. Princess Cruise Lines, Ltd., 657 F.3d 1204, 1213 (11th Cir.

2011).

                          III. The Wells Fargo Agreement

      We start with the Wells Fargo Agreement. Plaintiffs argued before the

district court that the contract’s arbitration clause is unconscionable, and thus the

court could not enforce it. The district court did not reach this issue because the

delegation clause delegates all questions of arbitrability—or gateway issues—to

the arbitrator. Plaintiffs disagree, arguing that their claim—that the arbitration

clause is unenforceable—is not governed by the delegation clause. Therefore,

Plaintiffs contend, the delegation clause does not require them to arbitrate this

specific gateway issue.

      “Arbitration is a matter of contract and of consent.” JPay, Inc. v. Kobel, 904

F.3d 923, 928 (11th Cir. 2018). Arbitrators can resolve disputes in arbitration only

because the parties have agreed to do so in advance. Id. Where parties have


                                           8
          USCA11 Case: 19-14097        Date Filed: 04/07/2021     Page: 9 of 20



agreed to arbitrate certain questions, it is the duty of the court to enforce that

agreement. Id. at 929. But the court may not require arbitration beyond the

parties’ agreement. Id. So it must use caution when requiring parties to arbitrate

gateway issues. “A party often might not focus . . . upon the significance of having

arbitrators decide the scope of their own powers.” First Options of Chi., Inc. v.

Kaplan, 514 U.S. 938, 945 (1995). Therefore, we presume that it is up to the court

to decide arbitrability, unless the parties “clearly and unmistakably” provide that

the arbitrator should decide arbitrability. AT&T Techs., Inc. v. Commc’ns Workers

of Am., 475 U.S. 643, 649 (1986).

      We have repeatedly ruled that the reference or incorporation of AAA Rules

with language providing that “the arbitrator shall have the power to rule on his or

her own jurisdiction, including any objections with respect to the existence, scope

or validity of the arbitration agreement” demonstrates a clear and unmistakable

intent that the arbitrator should decide all questions of arbitrability. See JPay, 904

F.3d at 938–39 (alteration adopted) (“[W]e read an arbitration agreement

incorporating AAA rules containing this language as clear and unmistakable

evidence that the parties contracted around the default rule and intended to

delegate questions of arbitrability to the arbitrator.”); Spirit Airlines, Inc. v. Maizes,

899 F.3d 1230, 1233 (11th Cir. 2018) (“The parties’ agreement plainly chose AAA

rules [containing this language]. . . . [T]his is clear and unmistakable evidence that


                                            9
            USCA11 Case: 19-14097         Date Filed: 04/07/2021    Page: 10 of 20



the parties chose to have an arbitrator decide whether their agreement provided for

class arbitration.”); U.S. Nutraceuticals, LLC v. Cyanotech Corp., 769 F.3d 1308,

1311 (11th Cir. 2014) (“When the parties incorporated into the 2007 contract the

[AAA Rules containing this language], they clearly and unmistakably contracted to

submit questions of arbitrability to an arbitrator.”); Terminix Int’l Co. v. Palmer

Ranch Ltd., 432 F.3d 1327 (11th Cir. 2005) (“[T]he parties have agreed that the

arbitrator will answer this [gateway] question by providing . . . that ‘arbitration

shall be conducted in accordance with the [AAA Rules].”).

          Our caselaw is dispositive here. Plaintiffs and Wells Fargo clearly and

unmistakably agreed to arbitrate all gateway issues. The Wells Fargo Agreement

explicitly incorporates commercial AAA Rules: “Each arbitration, including the

selection of the arbitrator shall be administered by the [AAA], according to the

Commercial Arbitration Rules and the Supplemental Procedures for Consumer

Related Disputes.” Further, those commercial AAA Rules specifically provide that

the arbitrator will decide questions of arbitrability: “The arbitrator shall have the

power to rule on his or her own jurisdiction, including any objections with respect

to the existence, scope, or validity of the arbitration agreement or to the

arbitrability of any claim or counterclaim.”5 This alone is sufficient for us to find

the requisite clear and unmistakable intent to arbitrate arbitrability.


5
    Am. Arb. Ass’n, Commercial Arbitration Rules and Mediation Procedures R-7(a).
                                               10
         USCA11 Case: 19-14097       Date Filed: 04/07/2021    Page: 11 of 20



      Plaintiffs raise four arguments in support of their theory that the delegation

clause does not apply to all gateway issues, and importantly, does not apply to the

gateway issue at hand. However, we do not find them persuasive. First, Plaintiffs

argue that the incorporation is ineffective because the agreement incorporates

commercial AAA Rules rather than consumer AAA Rules. But we have been

willing to accept the incorporation of any AAA Rules so long as they contain the

proper language as clear and unmistakable evidence of an agreement to arbitrate

gateway issues. See, e.g., JPay, 904 F.3d at 937 (noting that we do not

“interrogate which specific AAA rules were incorporated through the contract’s

general incorporation language”). As such, our precedent compels that we

construe the delegation clause in the Wells Fargo Agreement as a clear and

unmistakable intent to delegate to the arbitrator questions of arbitrability.

      Second, relying on an out-of-circuit, unpublished district court decision,

Plaintiffs contend that incorporation of AAA Rules is “insufficient to establish

delegation in consumer contracts involving at least one unsophisticated party.”

Ingalls v. Spotify USA, Inc., 2016 WL 6679561 (N.D. Cal. Nov. 14, 2016).

However, we have never distinguished between agreements involving

sophisticated and unsophisticated parties, and those involving only sophisticated

parties; in fact, our precedent includes cases about agreements involving

unsophisticated parties. See generally, e.g., JPay, 904 F.3d 923 (incorporation of


                                          11
         USCA11 Case: 19-14097       Date Filed: 04/07/2021    Page: 12 of 20



the AAA Rules signaled clear and unmistakable intent to arbitrate arbitrability

issues arising between a money-transfer vendor and its customers); Spirit Airlines,

899 F.3d 1230 (incorporation of AAA Rules signaled clear and unmistakable intent

to arbitrate arbitrability issues arising between a major airline company and its

customers).

      Third, Plaintiffs argue that the incorporation of the AAA Rules cannot

overcome the plain language of the delegation clause, which limits the arbitrability

of gateway issues to only two specific instances: “[A]ny disagreement about [1]

the meaning of this Arbitration Agreement, and [2] whether a disagreement is a

‘dispute’ subject to binding arbitration as provided for in this Arbitration

Agreement.” This, Plaintiffs contend, expressly contradicts and creates tension

with AAA Rules. However, we see no direct conflict between the two. Nothing in

the Wells Fargo Agreement explicitly excludes or contradicts anything included in

the AAA Rules. Read together, we view the incorporation and delegation clause as

“mutually reinforcing methods of delegation.” JPay, 904 F.3d at 941. We have

already said that the incorporation of the AAA Rules was enough to indicate the

parties’ clear and unmistakable intent to arbitrate gateway issues. Now, that

incorporation, coupled with the delegation clause, proves to be more than enough.

      Finally, Plaintiffs argue that the delegation clause is unconscionable and

therefore unenforceable. Because the Wells Fargo Agreement delegates issues of


                                          12
         USCA11 Case: 19-14097        Date Filed: 04/07/2021    Page: 13 of 20



interpretation, scope, and enforceability to the arbitrator, we only retain jurisdiction

over challenges directed specifically at that delegation. Rent-A-Center W., Inc. v.

Jackson, 561 U.S. 63, 70–71 (2010). Where a plaintiff’s only challenge applies to

the arbitration agreement more broadly, we leave those challenges to the arbitrator.

See Parnell v. CashCall, Inc., 804 F.3d 1142, 1146 (11th Cir. 2015). As the

district court properly noted, “Plaintiffs do not identify any specific defect in the

delegation clause and instead argue only that it is unconscionable ‘for the same

reasons’ as the contract more generally.” Without Plaintiffs pointing to any

specific deficiencies in the delegation clause, we find no reason to deem it

unconscionable. Plaintiffs may take up their challenges to the contract as a whole

with the arbitrator.

                           IV. The Wachovia Agreement

      We now turn to the Wachovia Agreement. Because the Wachovia

Agreement contains no delegation provision like the one in the Wells Fargo

Agreement, the district court considered whether the arbitration clause was illusory

and/or unconscionable, ultimately determining it was neither.

A. Illusoriness

      Plaintiffs argue that the Wachovia Agreement is illusory because it

unilaterally empowers Wells Fargo to modify or delete the arbitration clause.

However, the Wachovia Agreement only authorizes Wells Fargo to change the


                                           13
         USCA11 Case: 19-14097        Date Filed: 04/07/2021     Page: 14 of 20



terms of the agreement so long as it “notif[ies] [Plaintiffs] in writing at least thirty

calendar days before the change will take effect if the change is not in [their]

favor.” In other words, Wells Fargo can make no changes to the agreement that

would disadvantage Plaintiffs without first providing 30-days’ notice of such

change. During that time, Plaintiffs could opt out of the contract by closing their

bank account.

      In another decision from this MDL, we held that similar notice protections

defeated arguments that an arbitration clause was illusory. See Larsen v. CitiBank,

FSB, 871 F.3d 1295 (11th Cir. 2017). In Larsen, we considered an account

agreement where the bank “reserve[d] the right to change or add to the terms and

conditions of [the] Agreement or change the terms of [plaintiffs’] Account[s] at

any time.” Id. at 1317. Per the agreement, the bank would provide “notice of the

change as [it] determine[s] appropriate.” Id. The Larsen court interpreted the

modification language as “specifically obligat[ing] [the bank] to provide

consumers with notice prior to making any amendment.” Id. at 1321. Even though

the bank had discretion to determine what notice period was “appropriate,” its

“commitment to provide notice [was] accompanied by an implied duty of good

faith and fair dealing.” Id. And so we found that the bank’s “power to amend the

Provision [was] therefore not unfettered, unlimited, or absolute.” Id.




                                           14
         USCA11 Case: 19-14097       Date Filed: 04/07/2021    Page: 15 of 20



      Here, the modification provision’s notice requirement demands more from

the bank than the notice requirement in Larsen. Rather than “appropriate” notice,

Wells Fargo must provide 30-days’ notice of any changes to the terms of the

agreement. Having already found that “appropriate” notice was enough, we can

confidently say that the 30-days’ notice protection is more than enough to

overcome the argument that the Wachovia Agreement is illusory. This is true even

though the Wachovia Agreement affords the bank discretion as to when it must

provide notice. Like the agreement in Larsen, and any contract for that matter, the

Wachovia Agreement is subject to an implied duty of good faith and fair dealing.

And so Wells Fargo’s power to change the terms is not “unfettered, unlimited, or

absolute.” Id.

      However, Plaintiffs argue that Larsen is inapplicable. They allege the

Wachovia Agreement is illusory under the laws of California, Colorado, the

District of Columbia, Maryland, Nevada, Tennessee, and Texas—and the district

court failed to conduct a thorough state-by-state analysis before determining the

Wachovia Agreement was not illusory. We have held that “choice of law

questions can be avoided if the laws of the different jurisdictions lead to identical

results.” Shapiro v. Associated Int’l Ins. Co., 899 F.2d 1116, 1118 n.2 (11th Cir.

1990). So applying Larsen is only problematic if the relevant jurisdictions’ laws

would turn up different results. But Plaintiffs do not demonstrate how state-


                                          15
         USCA11 Case: 19-14097       Date Filed: 04/07/2021    Page: 16 of 20



specific analyses would result in different outcomes. Accordingly, we do not find

that it was improper for the district court to rely on Larsen to conclude that the

modification provisions in the Wachovia Agreement do not render the contract

illusory. To the contrary, we agree with the court’s well-reasoned, albeit brief,

analysis of precedent from the relevant states, which actually confirms this

conclusion.

B. Unconscionability

      Plaintiffs argue that the Wachovia Agreement is also unenforceable because

it is unconscionable. As a preliminary matter, while these issues of

unconscionability are state-law matters, Plaintiffs have not shown that the state

laws that would apply here differ in any material respect from those addressed in

prior Eleventh Circuit decisions. See id. As such, we measure conscionability

against those cases.

      1. Procedural Unconscionability

      To start, Plaintiffs allege several theories of procedural unconscionability.

But binding caselaw and decisions from this MDL have already rejected Plaintiffs’

arguments. First, Plaintiffs argue that the arbitration clause is procedurally

unconscionable because it is the product of a gross disparity in bargaining power.

However, “[a]s the Supreme Court has recognized, ‘[m]ere inequality in

bargaining power . . . is not a sufficient reason to hold that arbitration agreements


                                          16
         USCA11 Case: 19-14097        Date Filed: 04/07/2021    Page: 17 of 20



are never enforceable.’” In re Checking Acct. Overdraft Litig. MDL No. 2036

(Hough), 672 F.3d 1224, 1229 (11th Cir. 2012) (per curiam) (alteration in original)

(quoting Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 33 (1991)). And

we further noted in Hough that the disparity in bargaining power must result in a

contract that is “so one-sided that no sane man not acting under a delusion would

make and that no honest man would participate in the transaction.” Id. (internal

quotation marks omitted). The arbitration clause in the Wachovia Agreement—

nearly identical to the one in Hough—“falls well short of this standard.” Id.

      Additionally, Plaintiffs argue that the arbitration clause is procedurally

unconscionable because it was “buried” in a lengthy agreement “consisting of

small print legalese.” But also in Hough, we rejected the notion that the arbitration

clause was “not conspicuous because it was buried on the twenty-first page of a

forty-three page, single-spaced document and in a maze of fine print.” Id. That

was because there were “other aspects of the document that made apparent the

agreement to arbitrate.” Id. The same is true here: the Wachovia Agreement

specifically identifies the arbitration by including it in the table of contents and

using a prominent heading.

      Last, Plaintiffs argue that the clause is procedurally unconscionable because

it is a take-it-or-leave-it proposition offering no opportunity to opt out of

arbitration. We have previously stated that a contract is not procedurally


                                           17
          USCA11 Case: 19-14097            Date Filed: 04/07/2021       Page: 18 of 20



unconscionable simply because it is a contract of adhesion. See, e.g., id. (“take-it-

or-leave-it” contract was not per se procedurally unconscionable); Larsen, 871

F.3d at 1310 (same). Additionally, we have already rejected the argument that “a

consumer may not be bound by a term contained within a standardized adhesion

contract merely because he has not been offered an opportunity to opt out of that

provision.” Larsen, 871 F.3d at 1311–12. For these reasons, we find that the

Wachovia Agreement is not procedurally unconscionable under our precedent.

       2. Substantive Unconscionability

       Next, Plaintiffs argue substantive unconscionability. Plaintiffs first argue

that the Wachovia Agreement is substantively unconscionable because it requires

customers to pay Wells Fargo’s attorney’s fees and allows Wells Fargo to deduct

those fees from customers’ accounts without notice. But the only place where the

Wachovia Agreement calls for customers to pay attorney’s fees is a clause

governing conflicts and disputes involving the account—not the arbitration clause.

The arbitration clause explicitly states that “[e]ach party will pay its own costs and

attorney’s fees.” There is no fee shifting when it comes to arbitration—so there is

no fee-shifting argument to be made.6



6
  Even if the fee-shifting provision in the conflicts-and-dispute clause was unconscionable, it is
severable. Thus the arbitration provision would be enforceable regardless. See In re Checking
Acct. Overdraft Litig. MDL No. 2036 (Barras), 685 F.3d 1269, 1274 (11th Cir. 2012) (finding
that an unconscionable cost-and-fee-shifting provision did not apply to the arbitration provision
and was therefore severable).
                                                18
          USCA11 Case: 19-14097           Date Filed: 04/07/2021      Page: 19 of 20



       Finally, Plaintiffs argue that the Wachovia Agreement is substantively

unconscionable because it leaves consumers facing “insurmountable filing fees” as

a condition of initiating arbitration. The AAA, however, charges no filing fee for

consumers to arbitrate monetary claims against a company, and it caps the

arbitrator fee at $125.7 Furthermore, Plaintiffs have not shown that the unnamed

class members would be unable to pay other arbitration-related fees. See Musnick

v. King Motor Co. of Fort Lauderdale, 325 F.3d 1255 (11th Cir. 2003) (citing

Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 90 (2000)) (“Under Green

Tree, [the plaintiff] has an obligation to offer evidence of the amount of fees he is

likely to incur, as well as of his inability to pay those fees.”). Without directing us

to evidence of that inability to pay, Plaintiffs have not shown that the alleged

“insurmountable filing fees” would render the Wachovia Agreement substantively

unconscionable.

                                       V. Conclusion

       To conclude, we find no error on the part of the district court for two

reasons. First, the delegation clause in the Wells Fargo Agreement delegates all

gateway issues, including the one here, to the arbitrator. As such, it was not for the

district court to determine whether the agreement is illusory and unconscionable.



7
 The $125 fee is hardly insurmountable, as we previously held in Larsen that a $150 filing fee is
not unconscionable. 871 F.3d at 1315–16.
                                               19
          USCA11 Case: 19-14097    Date Filed: 04/07/2021   Page: 20 of 20



Second, the Wachovia Agreement is neither illusory nor unconscionable. There is

no need to remand for state-specific analyses because Plaintiffs have not shown

how state-by-state analyses would deliver a different result. Accordingly, we

affirm.

      AFFIRMED.




                                        20